[Cite as State v. Champelle, 2021-Ohio-4572.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 21 CAA 040021
DEVONTAY CHAMPELLE

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 20 CR I 01 0081


JUDGMENT:                                       Affirmed



DATE OF JUDGMENT ENTRY:                         December 27, 2021



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

MELISSA A. SCHIFFEL                             WILLIAM T. CRAMER
PROSECUTING ATTORNEY                            470 Olde Worthington Road
CHRISTOPHER E. BALLARD                          Suite 200
ASSISTANT PROSECUTOR                            Westerville, Ohio 43082
145 N. Union Street, 3rd Floor
Delaware, Ohio 43015
Delaware County, Case No. 21 CAA 040021                                                   2


Wise, John, J.

      {¶1}   Defendant-Appellant Devontay Champelle appeals the judgment entered

by the Delaware Court of Common Pleas convicting him of three counts of Burglary in

violation of R.C. 2911.12(A)(1). Plaintiff-Appellee is the State of Ohio. The relevant facts

leading to this appeal are as follows.

                           FACTS AND PROCEDURAL HISTORY

      {¶2}   On January 31, 2020, Appellant was indicted on three counts of Burglary in

violation of R.C. 2911.12(A)(1).

      {¶3}   On November 9, 2020, Appellant pled not guilty to all counts.

      {¶4}   On March 4, 2021, Appellant withdrew his plea of not guilty, and entered a

plea of guilty. Appellant signed an eight page “Withdrawal of Former Plea of Not Guilty

to the Indictment, Written Plea of Guilty to the Indictment[.]” This document detailed the

potential prison terms, stated Appellant would plead guilty to the indictment, waived his

right to appeal, that the State would recommend two-year prison terms for each count of

the indictment which would run concurrent to each other, and the State would not object

to 284 days of jail time. The document also contained an acknowledgment that Appellant

reviewed the agreement with counsel, understands it, and agrees to it. Both Appellant

and counsel signed the document.

      {¶5}   At the plea hearing, the State put the details of the plea agreement on the

record, and the trial court engaged in a colloquy with Appellant. During the colloquy,

Appellant assured the trial court his medications do not impair his ability to understand

the proceedings or make good judgments. Appellant also indicated to the trial court he
Delaware County, Case No. 21 CAA 040021                                                  3


understood the trial court was not obligated to accept the State’s sentencing

recommendation.

      {¶6}   On April 5, 2021, the trial court held a sentencing hearing. At the hearing,

the trial court ordered Appellant to serve a sentence of eight years in prison on Count 1,

two years in prison on Count 2, and two years in prison on Count 3. The sentence for

Counts 2 and 3 were to be served concurrently to the sentence for Count 1. Appellant

received 284 days of jail time credit.

                                   ASSIGNMENTS OF ERROR

      {¶7}   On April 30, 2021, Appellant filed a notice of appeal raising the following

two Assignments of Error:

      {¶8}   “I. APPELLANT’S RIGHTS UNDER THE FEDERAL AND STATE

CONSTITUTION WERE VIOLATED BY THE ACCEPTANCE OF A GUILTY PLEA THAT

WAS NOT ENTERED KNOWINGLY, INTELLIGENTLY, OR VOLUNTARILY.

      {¶9}   “II. THE TRIAL COURT’S IMPOSITION OF A MAXIMUM PRISON TERM

WAS NOT SUPPORTED BY THE RECORD.”

                                               I.

      {¶10} In Appellant’s First Assignment of Error, Appellant argues that his guilty plea

was not entered knowingly, intelligently, or voluntarily. We disagree.

      {¶11} This Court has recognized that a trial court is not bound by a sentencing

recommendation proffered by the State. See State v. Hartrum, 5th Dist. Licking No.14-

CA-106, 2015-Ohio-3333, ¶14, citing State v. Kitzler, 3rd Dist. Wyandot No. 16-02-06,

2002-Ohio-5253, ¶9. Thus, where a trial court complies with Crim.R. 11 by informing the

defendant that the State’s sentencing recommendation is not binding upon it, a
Delaware County, Case No. 21 CAA 040021                                                  4


defendant’s plea is still knowingly and voluntarily given. State v. Underwood, 5th Dist.

Muskingum No. CT2017-0024, 2018-Ohio-730, ¶15, citing State v. Campbell, 9th Dist.

Summit No.27300, 2014-Ohio-4780, ¶9.

      {¶12} The Supreme Court of the State of Ohio held:

             [O]ur focus in review pleas has not been on whether the trial judge

      has ‘[incanted] the precise verbiage’ of the rule, State v. Stewart, 51 Ohio

      St.3d 86, 92, 364 N.E.2d 1163 (1977), but on whether the dialogue between

      the court and the defendant demonstrates that the defendant understood

      the consequences of his plea[.]

             State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, 164 N.E.3d

      286, ¶12, citing State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897

      N.E.2d 621, ¶15-16; State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,

      893 N.E.2d 462, ¶26; State v. Miller, 159 Ohio St.3d 447, 2020-Ohio-1420,

      151 N.E.3d 617, ¶19.

      {¶13} During the plea hearing, the trial court asked Appellant: “Do you understand

that while you and the prosecutor have presented to me a recommendation for the

resolution of your case, I’m not required to accept or follow it?” Tr., Plea Hearing, at 9-

10. Appellant answered in the affirmative. Id. Appellant contends this wording is

ambiguous and Appellant did not understand that if the trial court accepted the guilty

plea they need not accept the plea recommendation. However, the trial court also asked:

“Knowing that I’m not obligated to follow the plea recommendation, do you still want to

plead guilty today?” Tr., Plea Hearing, at 10. Appellant again answered in the affirmative.
Delaware County, Case No. 21 CAA 040021                                                 5


Id. As such, the record does not support Appellant’s claim that his plea was not knowing

and voluntary in this respect.

       {¶14} Appellant’s First Assignment of Error is overruled.

                                                II.

       {¶15} Appellant’s Second Assignment of Error argues the trial court’s imposition

of a maximum prison term was not supported by the record. We disagree.

       {¶16} An appellate court reviews felony sentences using the standard of review

set forth in R.C. 2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59

N.E.3d 1231, ¶22; State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049,

¶31. R.C. 2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a

sentence and remand for resentencing where we clearly and convincingly find that either

the record does not support the sentencing court’s findings under R.C. 2929.13(B) or

(D), 2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to

law.

       {¶17} The Supreme Court of the State of Ohio held that nothing in

R.C.2953.08(G)(2) permits this Court to independently weigh the evidence in the record

and substitute its own judgment for that of the trial court to determine a sentence that

best reflects compliance with R.C. 2929.11 and R.C.2929.12. State v. Jones, 163 Ohio

St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶42.

       {¶18} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” State v. King, 2nd

Dist. No. 2012-CA-25, 2013-Ohio-2021, 992 N.E.2d 491, ¶45.
Delaware County, Case No. 21 CAA 040021                                                  6


      {¶19} This Court is, therefore, without authority to disturb Appellant’s sentence

absent a finding by clear and convincing evidence that the record does not support the

trial court’s findings under R.C. 2929.11 and R.C. 2929.12. We may only determine if the

sentence is contrary to law.

      {¶20} “Clear and convincing evidence is that measure or degree of proof which is

more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus.

      {¶21} “A sentence is not clearly and convincingly contrary to law where the trial

court ‘considers the principles and purposes of R.C. 2929.11, as well as the factors listed

in R.C. 2929.12, properly imposes post release control, and sentences the defendant

within the permissible statutory range.’” State v. Morris, 5th Dist. Ashland No. 20-COA-

015, 2021-Ohio-2646, ¶90, quoting State v. Dinka, 12th Dist. Warren Nos. CA2019-03-

022 and CA2019-03-026, 2019-Ohio-4209, ¶36.

      {¶22} Appellant claims that because the presentence investigation report noted

Appellant had a drug addiction and mental health issues, the trial court erred by imposing

a maximum sentence. Appellant is not disputing the trial court’s sentence is within the

statutory range. As the trial court has the statutory authority to impose maximum prison

term, Appellant’s sentence is not contrary to law or otherwise subject to modification or

vacation.
Delaware County, Case No. 21 CAA 040021                                          7


       {¶23} Accordingly, Appellant’s Second Assignment of Error is overruled.

       {¶24} For the foregoing reasons, the judgment of the Court of Common Pleas,

Delaware County, Ohio, is hereby affirmed.


By: Wise, John, J.

Hoffman, P. J., and

Wise, Earle, J., concur.




JWW/br 1223